DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note: the second non-final rejection has been submitted because of the 35 USC 112(b) rejection below of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is unclear because of the limitation “configuring the through axle switching rocker arm for selective and alternative operation and…” in lines 10-11.  The limitation is unclear because this language suggests the body of the claim is directed to a product claim while line 1 of the claim clearly indicates the claim is directed to a method.  It’s unclear if lines 10 – 11 are establishing a product (in this case a through axle switching rocker arm) that functions in the manner described within the body or a method using the through axle switching rocker arm. Specifically, the confusion is the result of the term “configuring” and if the language following this term are steps to perform or if they are a functional description of the through axle switching rocker arm. For this reason, the claim has been rejected as unclear.
Claims 2-4, 6-10 and 12-15 are rejected due to their dependence on claim 1.

Allowable Subject Matter
Claims 1-4, 6-10 and 12-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


	The following is a statement of reasons for the indication of allowable subject matter:  claims 16 and 17 is/are allowed primarily because the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “designing first and second cam profiles based on the through axle switching rocker arm such that a difference in lift between the first and second cam profiles is held within the rocker arm travel constraint whereby the first cam profile defines an early intake valve closing profile” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16; and 
the prior art of record does not teach “designing first and second cam profiles based on the through axle switching rocker arm such that a difference in lift between the first and second cam profiles is held within the rocker arm travel constraint” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17.
Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 9/2/22, with respect to the non-final rejection filed 6/20/22 have been fully considered and are persuasive.  
Regarding the drawing objection:
The applicants amendments to the claims have addressed these objections and for this reason they are withdrawn.

Regarding the claim objections:
The applicants amendments to the claims have addressed these objections and for this reason they are withdrawn.

Regarding the 35 USC 112 (B) claim rejections:
The applicants amendments to the claims have addressed these rejections and for this reason they are withdrawn.

Regarding the double patenting rejection of claims:
The applicants terminal disclaimer has been approved and accepted and for this reason the rejections are withdrawn.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746